             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 1 of 24 PageID 4
   Filing # 131897632
   Filing   131897632 E-Filed 08/03/2021
                              08/03/2021 08:49:29 AM



                             IN THE COUNTY COURT OF TH1RTEENTHJUDICIAL
                                                    THIRTEENTHJUDICIAL


                CIRCUIT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA CIVIL DIVISION

             Fredrick Cropper
                      Cropper

                      Plaintiff,                                           Case No.:
                                                                                No. :

             Vs.

             Florida Anesthesia Medical Services 1, P.A.
                                                 1, P.A.
             and Team Health, Inc.

                      Defendant




                      COMPLAINT FOR UNLAWFUL DEBT COLLECTION PRACTICES
                                                               PRACTICES AND
                         TELEPHONE CONSUMER PROTECTION ACT VIOLATIONS
                                                              VIOLATIONS
                                    AND DEMAND FOR JURY TRIAL

                    COMES NOW, Plaintiff, Fredrick Cropper
                                                         Cropper (hereinafter,
                                                                  (hereinafter, "Plaintiff'), by and through
                                                                                "Plaintiff), by      through the
             undersigned
             undersigned counsel, and hereby
                                         hereby sues
                                                sues Defendants, Florida Anesthesia Medical Services 1, PA

             (hereinafter,
             (hereinafter, "Florida Anesthesia")
                                      Anesthesia') and Team Health, Inc. (hereinafter,
                                                                              (hereinafter, "TeamHealth")
                                                                                             "TeamHealth") and
             hereinafter collectively,
                         collectively, "Defendants." In support
                                                        support thereof, Plaintiff states:
                                                                                   states:


                                               PRELIMINARY STATEMENT

                   1.
                   1. This is an
                               an action for damages
                                               damages brought
                                                         brought byby an
                                                                      an individual consumer
                                                                                    consumer for Defendant's
                                                                                                     Defendant's
                      violations of the Florida Consumer Collection Practices Act, Fla.
                                                                                     Fla. Stat §§ 559.55 et seq.,
                                                                                                             seq.,
                      (hereinafter,
                      (hereinafter, the "FCCPA"),
                                        "FCCPA"),   and  violations  of 47 U.S.0  §227
                                                                                  §227  et seq.,
                                                                                           seq.,  the Telephone
                                                                                                      Telephone
                      Consumer Protection Act (hereinafter,
                                                 (hereinafter, the "TCPA")
                                                                   "TCPA") in connection  with  the collection of
                      consumer
                      consumer debt.



                                               JURISDICTION AND VENUE

                   2. This is an
                              an action for damages
                                            damages that does not exceed $8,000.00, exclusive of attorneys' fees
                                                                                                 attorneysfees
                      and costs.

                   3. Jurisdiction and venue
                                       venue for purposes
                                                 purposes of this action are
                                                                         are conferred by
                                                                                       by Florida Statutes,
                      Section 559.77.




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 1
                                                                                      1
             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 2 of 24 PageID 5




                4. At all material times herein, the conduct of Florida Anesthesia Medical Services
                4.                                                                         Services 1, P.A.
                                                                                                       P.A.
                    and Team
                        TeamHealth,  complained of below, occurs
                             Health, complained           occurs in Hillsborough
                                                                    Hillsborough County,
                                                                                 County, Florida.
                                                                                         Florida.

                 5. At all material times herein, Defendant Florida Anesthesia Medical Services 1, P.A.
                                                                                                      P.A. is aa
                    Florida for-profit
                            for-profit corporation
                                       corporation existing
                                                    existing under the laws of the State of Florida that, itself
                    and through
                        through its subsidiaries, regularly
                                                  regularly transacts
                                                            transacts business with consumers
                                                                                    consumers in Hillsborough
                                                                                                 Hillsborough
                    County,
                    County, Florida.

                 6. At all material times herein, Defendant TeamHealth
                                                              Teamflealth is a a foreign
                                                                                 foreign for-profit  corporation
                                                                                         for-profit corporation
                    existing
                    existing under the laws of the State of Tennessee that, itself and through  its subsidiaries,
                                                                                       through its
                    regularly transacts business with consumers
                    regularly                         consumers in Hillsborough           Florida.
                                                                                  County, Florida.
                                                                   Hillsborough County,

                                                           PARTIES

                 7. Plaintiff Fredreck Cropper
                                        Cropper is aa natural person
                                                                 person residing
                                                                         residing in Riverview, Hillsborough
                                                                                                    Hillsborough
                    County,
                    County, Florida (hereinafter
                                     (hereinafter referred to as
                                                              as "Plaintiff').
                                                                  "Plaintiff). Plaintiff is aa "consumer"
                                                                                               "consumer asas that

                    term is defined by
                                    by Fla.
                                        Fla. Stat §§ 559-55(8),
                                                     559-55(8), and is aa "person"
                                                                          "person" as  provided by
                                                                                    as provided   by 47 U.S.C.
                                                                                                         U.S.C. §§
                    227(b)(1)
                    227(b)(1) and under Fla. Stat. §§ 559.72.

                 8. Defendant, Florida Anesthesia Medical Services 1,   1, P.A. is aa Florida for profit
                                                                                                  profit corporation
                                                                                                         corporation
                    doing
                    doing business   in   the State  of Florida, is a
                                                                    a "creditor"
                                                                      "creditor     as
                                                                                    as  that term  is defined  by §
                                                                                                               by
                    559.55(5),
                    559.55(5), and is aa "person"
                                         "persoC asas provided
                                                      provided by
                                                               by 47 U.S.C. § 227(b)(1)
                                                                                227(b)(1) and § 559.72.

                 9. Defendant, TeamHealth, aa foreign
                                                foreign for profit
                                                            profit corporation
                                                                   corporation doing
                                                                               doing business in the State of
                    Tennessee, is aa "creditor"
                                     "creditor as
                                                as that term is defined by
                                                                        by § 559.55(5),
                                                                              559.55(5), and is aa "person"
                                                                                                   "person" as
                                                                                                            as

                    provided
                    provided by
                             by 47 U.S.C. §§ 227(b)(1)
                                             227(b)(1) and §§ 559.72.

                 10.
                 10. All conduct of the Defendants'      alleged herein by
                                           Defendantsalleged               by Plaintiff was
                                                                                         was authorized, approved
                                                                                                            approved
                     and/or ratified by
                                     by  one
                                         one or
                                             or more
                                                more  officers, directors, or
                                                                           or managers
                                                                              managers    of the Defendants,   and/or
                     known in advance that the Defendants were  were likely
                                                                     likely to conduct themselves and allowed it
                     to so
                        so act with conscious disregard
                                                disregard or
                                                          or the rights
                                                                 rights and safety
                                                                              safety of others. The conduct alleged
                                                                                                              alleged
                     herein was
                            was harassing,   oppressive,
                                  harassing, oppressive, abusive,  and  done   knowingly
                                                                               knowingly   with  intent, with malice,
                     and without cause.
                                   cause.




                 11.
                 11. The Defendants' communications set forth below were      were made only
                                                                                           only to exhaust the
                     non-paying
                     non-paying resisting
                                 resisting Plaintiff's
                                           Plaintiffs will in an
                                                              an attempt
                                                                 attempt to break the Plaintiff and have Plaintiff
                     pay
                     pay amounts owed long long after the Plaintiff was
                                                                     was given
                                                                          given all necessary
                                                                                     necessary information and
                     persuasion
                     persuasion and negotiation
                                    negotiation failed.




8/3/2021 8:49 AM Electronically
                 Electronically Filed:
                                Filed: Hillsborough
                                       Hillsborough County/13th
                                                    County/13th Judicial Circuit Page
                                                                                 Page 2
             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 3 of 24 PageID 6




                 12.
                 12. The Defendants' communications set forth below are
                         Defendantscommunications                       wholly without excuse.
                                                                    are wholly         excuse.

                 13.
                 13. At all times mentioned herein, the agent(s)
                                                          agent(s) or
                                                                    or employee(s)
                                                                       employee(s) of Defendants' acted within
                     the course
                         course and scope
                                       scope of such agency
                                                        agency or   employment, and acted with the consent,
                                                                 or employment,                          consent,
                     permission
                     permission  and authorization of the Defendants.  Each such  entity
                                                                                  entity acted as
                                                                                               as a
                                                                                                  a co-actor
                                                                                                    co-actor in an
                                                                                                                an

                     enterprise    unlawfully attempt to collect debts from Plaintiff.
                     enterprise to unlawfully                               Plaintiff


                                               FACTUAL ALLEGATIONS


                 14.
                 14. Upon
                     Upon information and believe, Plaintiff is alleged
                                                                  alleged to have incurred aa financial obligation
                                                                                                        obligation
                     through
                     through the Defendants which was was primarily
                                                           primarily for personal,
                                                                         personal, family or household purposes,
                                                                                   family or            purposes,
                     and is aa "debt"
                               "debr asas that term is defined by
                                                               by Section 559.55(1),
                                                                           559.55(1), Florida Statutes (hereafter
                                                                                                        (hereafter
                     referred to
                              to as
                                 as the "Debt").
                                        "Debt").

                 15.
                 15. Plaintiff is a
                                  a consumer
                                    consumer as
                                              as that term is defined by
                                                                      by Fla.
                                                                         Fla. Stat §§ 559-55(8),
                                                                                      559-55(8), and is aa "person"
                                                                                                           "person"
                     as provided
                     as provided  under Fla. Stat. §
                                                   § 559.72.

                 16.
                 16. The term "consumer," as as used in this Complaint  means any
                                                             Complaint means                  person obligated
                                                                                any natural person   obligated or
                                                                                                               or
                     allegedly obligated to pay any
                     allegedly obligated pay any debt, asas "debt"
                                                            "debt" is defined in Fla.
                                                                                 Fla. Stat §§ 559.55(6).
                                                                                              559.55(6).

                 17.
                 17. That on
                          on or
                             or about June 14, 2021, the Defendant submitted a
                                                                             a Notice for payment
                                                                                          payment in the
                     amount of $1,031.80 to Mr.
                                            Mr. Cropper.
                                                Cropper. See Exhibit "A."
                                                                      A.


                 18.
                 18. That the debt in question
                                      question is subject
                                                  subject to the FCCPA as
                                                                       as defined in Fla.
                                                                                     Fla. Stat §§ 559.55(6).
                                                                                                  559.55(6).

                 19.
                 19. That on
                           on or
                              or about June 23, 2021, the undersigned
                                                            undersigned mailed aa Debt Collection Validation
                     Letter to Florida Anesthesia and TeamHealth, denying
                                                                       denying said claim and instructing
                                                                                                 instructing said
                     Defendants to cease
                                    cease and desist collection activity along with notification of hiring
                                                                activity along                       hiring legal
                                                                                                            legal
                     counsel. Said letter was
                                          was delivered on
                                                        on June 30, 2021
                                                                      2021 and July
                                                                                July 2, 2021, respectively.
                                                                                               respectively. See
                     Composite
                     Composite Exhibit "B."
                                         B.


                20. That on
                         on or       July 4, 2021, the Plaintiff received aa debt collection letter from the
                            or about July

                    Defendants. See Exhibit "C."
                                             C.


                21. That on
                         on or
                            or about July
                                     July 9, 2021, the Plaintiff received aa debt collection letter from the
                    Defendants. See Exhibit "D."
                                             D.


                22. That on
                         on July
                            July 12, 2021, Florida Anesthesia issued aa debt collection letter to the Defendant.
                    See Exhibit "E."
                                 E.




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 3
             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 4 of 24 PageID 7




                23. Defendants made multiple
                                       multiple Collection Calls and sms sms messages,
                                                                               messages, on   multiple days,
                                                                                           on multiple  days, in
                    multiple
                    multiple weeks, including
                                    including without limitation from July
                                                                        July 5, 2021
                                                                                2021 through  July 11, 2021
                                                                                      through July     2021 (the
                                                                                                            (the
                    "Collection Messages")
                                Messages")  to Plaintiff attempting
                                                         attempting to collect the Alleged
                                                                                   Alleged  Debt.

                24. It was
                       was the substance of the testimony
                                                testimony of the Plaintiff that:

                           a)
                           a) Teamhealth ignored   Plaintiff's cease-and-desist requests
                                           ignored Plaintiffs                   requests and continued making
                                                                                                       making
                           Collection sms
                                       sms messages,
                                             messages, on
                                                       on behalf of creditor, Florida Anesthesia, to Debtor's

                           cell phone,
                                phone, (813)             on, but not limited to,
                                        (813) 363-2586, on,                  to, the following
                                                                                     following dates and times,
                           despite being informed that the Plaintiff requested
                           despite being                              requested Defendant to cease-and-desist
                           collection activity:
                                      activity:

                                      i.   July 5, 2021.
                                           July
                                     ii.   July
                                           July 11,
                                                11, 2021.

                           See Composite
                               Composite Exhibit "F".
                                                 "E"


                25. Defendant (1)(1) made multiple
                                           multiple Collection calls and smssms messages,
                                                                                 messages, on   multiple days,
                                                                                            on multiple   days, in
                    multiple
                    multiple weeks, including
                                      including without limitation from on on or
                                                                              or about July
                                                                                       July 2, 2021
                                                                                               2021 through  July
                                                                                                     through July
                    11,
                    11, 2021
                        2021 to Plaintiff attempting
                                          attempting to collect the alleged
                                                                    alleged debt; (2)
                                                                                  (2) made aa Collection call and
                    sent aa sms
                            sms message
                                 message to Debtor's cell phone
                                                          phone once
                                                                  once every
                                                                        every few days,
                                                                                  days, attempting
                                                                                        attempting to collect the
                    alleged
                    alleged debt; (3)
                                   (3) made Collection Calls and sms     messages to Plaintiffs
                                                                    sms messages      Plaintiff's cell phone
                                                                                                       phone after
                    Plaintiff told Defendant to cease-and-desist collection calls.




                VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES
                                                             PRACTICES ACT

                26. Section 559.72(18)
                             559.72(18) of the FCCPA, prohibits
                                                           prohibits communication with aa debtor if the person
                                                                                                         person
                    knows that the debtor is represented
                                                 represented by
                                                              by an
                                                                 an attorney
                                                                    attorney with respect
                                                                                   respect to such debt and has
                    knowledge
                    knowledge    of, or
                                     or  can
                                         can  readily
                                              readily ascertain, such  attorney's
                                                                       attorney's name
                                                                                  name  and address, unless the
                    debtor's attorney fails to respond
                                                 respond within 30 days
                                                                    days to aa communication from the person,
                                                                                                        person,
                    unless the debtor's attorney consents to aa direct communication with the debtor, or
                                                                                                       or unless

                    the debtor initiates the communication.
                                                         COUNT I
               Failure to Cease Communication After The Defendant Was Notified That The Debtor Is
                                                                                               Is
                                          Represented
                                          Represented By
                                                      By An Attorney
                                                             Attorney
                27. In numerous
                       numerous instances, in connection with the collection of debts, through             means
                                                                                            through the means
                    described in Paragraphs
                                   Paragraphs 11 — 25, the Defendants failed to cease
                                                 —

                                                                                 cease communication with the

                    Plaintiff after the Plaintiff notified Defendant in writing
                                                                        writing that the Plaintiff is represented
                                                                                                      represented




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 4
             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 5 of 24 PageID 8




                     by
                     by an
                        an attorney with respect to the subject
                                                        subject debt, in violation of Section 559.72(18)
                                                                                              559.72(18) of the
                     FCCPA.


                 28. As aa result of the above violations of the FCCPA, the Plaintiff has been damaged  damaged
                     including,
                     including, but not limited to,to, mental anguish,
                                                                anguish, despair,
                                                                          despair, frustration, embarrassment,
                     nervousness, anger, and loss of capacity
                     nervousness, anger,              capacity to enjoy
                                                                  enjoy life and Defendant is liable to
                                                                                                     to Plaintiff
                     for actual damages,
                                damages, statutory damages,
                                                    damages, and reasonable attorney's
                                                                              attorney's fees and costs pursuant
                                                                                                        pursuant
                     to the FCCPA, Fla. Stat. §§ 559.77(2).
                                                 559.77(2).

                 29. Based upon
                             upon the willful, intentional, knowing,
                                                            knowing, malicious, repetitive
                                                                                   repetitive and continuous
                     conduct of the Defendant as
                                               as described herein, Plaintiff is also entitled to an
                                                                                                  an award of

                     punitive damages
                     punitive damages in accordance with Fla.
                                                         Fla. Stat §§559.77
                                                                   §§559.77 and  768.72.


                     WHEREFORE, Plaintiff respectfully
                                                  respectfully requests this Court to enter aa judgment
                                                                                                  judgment against
                                                                                                           against the
             Defendant, finding
                          finding that Integratedeml,
                                       Integratedeml, violated the FCCPA, awardingawarding Plaintiff actual damages,
                                                                                                             damages,
             statutory damages,     punitive    damages,    attorneys'
                        damages, punitive damages, attorneysfees          fees  and    costs  pursuant
                                                                                              pursuant  to  Fla.
                                                                                                            Fla. Stat.
                                                                                                                 Stat.
             §559.77(2),and
             §559.77(2),and awarding
                               awarding Plaintiff anyany and all such further relief as   as is deemed necessary
                                                                                                         necessary or
                                                                                                                    or

             appropriate,
             appropriate,  and demands   a
                                         a trial by jury
                                                 by jury of all issues triable as
                                                                               as of right by a  jury.
                                                                                     right by jury.
                                                                                               a




                VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C.
                                                                       U.S.C. §
                                                                              §
                                   227 et seq.
                                          seq. AS TO DEFENDANTS

                 30. Defendants, in the conduct of its business, use
                                                                   use an
                                                                       an automatic telephone
                                                                                    telephone dialing
                                                                                                  dialing
                    system as         by 47 U.S.C. § 227(a)(1)(A)
                           as defined by             227(a)(1)(A) to communicate with  Plaintiff.
                                                                                       Plaintiff.

                 31. Section 47 U.S.C. § 227(b)(1) provides in pertinent
                                         227(b)(1) provides    pertinent part:
                                                                         part:

                             It shall be unlawful for any person within the United States —
                                                      any person
                                                                                             —




                             (A)
                             (A) to make any
                                          any call ... using
                                                       using any
                                                     ...
                                                             any automatic telephone
                                                                           telephone system or
                                                                                            or an
                                                                                               an artificial or
                                                                                                             or

                             prerecorded voice —
                             prerecorded         —




                                     (iii)
                                     (iii) to any   telephone number assigned
                                               any telephone            assigned to aa paging
                                                                                        paging service, cellular
                                             telephone service, specialized
                                             telephone           specialized mobile radio service, or
                                                                                                   or other radio

                                             common
                                             common carrier service, oror any
                                                                           any service for which the called party
                                                                                                            party
                                             is charged
                                                charged for the call;

                                                           COUNT II

                 32. This is an
                             an action against
                                       against Defendants for violations of 47 U.S.C. §§ 227 et seq.
                                                                                                seq.




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 5
             Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 6 of 24 PageID 9




                 33. Plaintiff re-alleges
                               re-alleges and reincorporates
                                              reincorporates paragraphs
                                                             paragraphs 11 through
                                                                           through 23, as
                                                                                       as if fully
                                                                                             fully set forth
                     here-in.

                 34. Defendants violated 47 U.S.C. §§ 227(b)(1)(A)(iii)             TeamHealth,
                                                           227(b)(1)(A)(iii) when Team     Health, on
                                                                                                    on behalf of

                     creditor, Florida Anesthesia, (1)          multiple Collection sms
                                                    (1) made multiple               sms messages,
                                                                                          messages, on   multiple
                                                                                                      on multiple

                     days,
                     days, in multiple
                               multiple weeks, including
                                                including without limitation from on  on oror about July
                                                                                                    July 5, 2021
                                                                                                            2021
                     through
                     through July
                               July 11,
                                    11, 2021
                                        2021 to Plaintiff attempting
                                                           attempting to collect the alleged
                                                                                       alleged debt; (2)
                                                                                                      (2) made aa
                     Collection sms
                                 sms attempt to Debtor's cell phone
                                                               phone once  every few days,
                                                                      once every      days, attempting
                                                                                             attempting to collect
                     the alleged
                         alleged debt; (3)
                                         (3) made Collection sms      messages to Plaintiffs
                                                                 sms messages       Plaintiff's cell phone
                                                                                                     phone after
                     Plaintiff told Defendant to cease-and-desist collection sms     sms messages;
                                                                                            messages; which is
                     Defendant's use
                                   use of an
                                          an automatic telephone
                                                        telephone dialing
                                                                    dialing system to make multiple
                                                                                              multiple Collection
                     sms messages to Plaintiff on
                     sms messages                 Plaintiff's personal
                                               on Plaintiffs  personal cell phone.
                                                                            phone.

                 35. Defendant willfully,   knowingly, and intentionally
                                 willfully, knowingly,       intentionally sent multiple
                                                                                multiple Collection sms messages
                                                                                                    sms messages

                     to Plaintiff's personal cell phone
                        Plaintiffs personal       phone utilizing
                                                        utilizing an
                                                                  an automatic telephone
                                                                                telephone dialing
                                                                                          dialing system.
                                                                                                  system.

                 36. All conditions precedent
                                    precedent to this action have occurred, have been satisfied or
                                                                                                or have been

                     waived.

                 37. As aa result of the above violation of the TCPA, Defendant is liable to Plaintiff for actual
                     damages,
                     damages, oror the amount of $500.00 asas damages
                                                              damages for each violation, whichever is greater,
                                                                                                         greater,
                     pursuant to 47 U.S.C. § 227(b)(3)(B).
                                              227(b)(3)(B).

                 38. Based upon
                            upon the willful, knowing,
                                               knowing, and intentional conduct of the Defendant asas described

                     herein, Plaintiff is also entitled to an
                                                           an increase in the amount of the award to treble the

                     damages
                     damages amount available under 47 U.S.C.
                                                            U.S.C. § 227(b)(3)(B),
                                                                     227(b)(3)(B), in accordance with 47 U.S.C.
                                                                                                         U.S.C.
                     §§ 227(b)(3).
                        227(b)(3).

                    WHEREFORE, Plaintiff respectfully
                                                 respectfully requests
                                                               requests this Court to enter
                                                                                      enter aa judgment
                                                                                               judgment against
                                                                                                           against the
             Defendant: (1)
                         (1) finding
                             finding Defendant violated the TCPA; (2)    (2) awarding
                                                                             awarding Plaintiff actual damages
                                                                                                          damages oror
             the amount of $500.00 in damages
                                            damages for each violation, whichever is greater;   greater; (3)  finding
                                                                                                          (3) finding
             Defendant willfully,  knowingly and intentionally
                        willfully, knowingly        intentionally violated 47 U.S.C.
                                                                               U.S.C. §§ 227 et seq.
                                                                                                 seq. and increasing
                                                                                                           increasing
             the damages
                 damages award to treble the amount of damages
                                                            damages otherwise to be entered as    as a judgment; and
                                                                                                     a judgment;

             (4) awarding
             (4) awarding Plaintiff any
                                    any and all such  further relief as
                                                                     as is deemed necessary
                                                                                  necessary and appropriate.
                                                                                                    appropriate.




                                                                             Respectfully submitted,
                                                                             Respectfully

                                                                             KOTLER LAW




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 6
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 7 of 24 PageID 10




                                                                       Yuli
                                                                   /s/ Yu li Kotler
                                                                   Yuli
                                                                   Yu liKotler, Esq.
                                                                        Kotler, Esq.
                                                                           No. 109505
                                                                   FL Bar No.   109505
                                                                   P.O. Box 22411
                                                                   P.O.      22411
                                                                   St. Petersburg1FL
                                                                   St. Petersburg1FL 33742
                                                                   (732)
                                                                   (732) 690-3025
                                                                   yulikotler@gmail.com
                                                                   yulikotler@gmail.com




8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed:
                                Filed: Hillsborough
                                       Hillsborough County/13th
                                                    County/13th Judicial Circuit Page
                                                                                 Page 7
                                                                                                                                          Exhibit "A"
                                                                                                                                                  "A"
    6/21/2021
    6/21/2021   Case 8:21-cv-02161-KKM-AAS
                         Gmail - Fwd:
                                 Fwd: [Bill
                                    -       Notification] Your Document
                                      [Bill Notification]                      1-1
                                                               Bill from FLORIDA    Filed 09/10/21
                                                                                 ANESTHESIA            Page1,1,8PA
                                                                                            MEDICAL SERVICES    PAof  24 PageID
                                                                                                                   is Ready
                                                                                                                      Ready - $442.20   11
                                                                                                                              $442.20 Discount
                                                                                                                               -      Discount




      fri Gmail
      PIN &nail

      Fwd: [Bill
            [Bill Notification]
                  Notification] Your Bill from FLORIDA ANESTHESIA MEDICAL SERVICES 1,
                                                                                   1,
      PA is Ready
            Ready   - $442.20
                            -  Discount




                 From: "FLORIDA ANESTHESIA MEDICAL SERVICES 1,        1, PA" <billing@pay.teamhealth.com>
                                                                             <billing@pay.teamhealth.com>
                 Date: June 14,
                            14,  2021
                                 2021  at 5:32:53 PM EDT
                 To: FCROPPER@verizon.net
                     FCROPPER@verizon.net
                 Subject:
                 Subject: [Bill
                          [Bill Notification] Your Bill from FLORIDA ANESTHESIA
                                Notification] Your                   ANESTHESIA MEDICAL SERVICES
                                                                                              SERVICES 1,
                                                                                                        1, PA is Ready
                                                                                                                 Ready
                 - $442.20 Discount
                 -




                                                        TEAMHealth.
                                                           Bill ID:
                                                                ID: 6539 - 1142 - 4851
                                                                              -

                                                                                     4851
                                                                                       -




                                                        Account Number:
                                                          Next Bill Due:    Jun 29, 2021
                                                                      Due: Jun        2021
                                                                    Hi
                                                                    Hi Frederick,
                                                                       Frederick,
                          FLORIDA ANESTHESIA MEDICAL SERVICES 1,               1, PA recently
                                                                                      recently provided
                                                                                                provided care   to you
                                                                                                          care to  you or    your
                                                                                                                          or your
                                         loved ones.
                                               ones. The bill for our
                                                                   our services is now
                                                                                     now ready
                                                                                          ready to be paid.
                                                                                                         paid.
                         We know resolving
                                  resolving medical expenses
                                                      expenses is hard.    That's why
                                                                     hard. Thafs    why we've given
                                                                                                 given you
                                                                                                        you aa discount to to help
                                                                                                                              help
                                       cover
                                        cover your
                                              your balance.  You can
                                                    balance. You   can view your
                                                                              your bill details
                                                                                        details to learn
                                                                                                    learn more.
                                                                                                          more.
                         We also don't seem
                                       seem to have your
                                                      your insurance on on file. You
                                                                                 You can        your insurance information
                                                                                      can add your                information in
                                 your
                                 your account. If
                                                If you
                                                   you don't have insurance, you      can review and pay
                                                                                  you can                pay your
                                                                                                              your bill.
                                                                                                                    bill.

                        scjI                            Total bill amount
                                                        Total
                                                        Discount applied
                                                                   applied
                                                                                                           $1,474.00
                                                                                                           (-$442.20)
                                                                                                           (-$442.20)
                                                          Payment    total
                                                          Payment total                                    $1,031.80

                                                                        View my
                                                                             my bill

                                                                      Add insurance
                                                                      Add




                                   Need help
                                        help with your
                                                  your bill?
                       go          We're available Monday-Friday from 8AM to 8PM, Saturday
                                                   Monday-Friday from                          from 10AM
                                                                                   Saturday from    10AM to 3PM
                                                                                                            3PM EDT to
                                   answer
                                   answer any
                                           any questions
                                               questions you
                                                         you have about your
                                                                        your account, right from your
                                                                                      right from  your browser.
                                   Chat with
                                        with us
                                             us




     hfips://mail
     hfips://mail .google.com/mail/u/07ik=438fcf5ef1&view=pt&search=all&permmsgid=msg-f%3A1702749875368510380&simpl=msg-f%3A1702749875368510380
                  .google.com/mail/u/07ik=438fcf5efl&view=pt&search=all&permmsgid=msg-f%3A1702749875368510380&simpl=msg-f%3A1702749875368510380     1/2
                                                                                                                                                    1/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 8
    6/21/2021
    6/21/2021   Case 8:21-cv-02161-KKM-AAS
                         Gmail - Fwd: [Bill
                                    -

                                            Notification] Your Document
                                      [Bill Notification]                      1-1
                                                               Bill from FLORIDA    Filed 09/10/21
                                                                                 ANESTHESIA            Page1,1,9PAofis Ready
                                                                                            MEDICAL SERVICES           24 PageID
                                                                                                                       Ready             12
                                                                                                                             - $442.20 Discount
                                                                                                                              -




                                    About                                Privacy
                                                                         Privacy                                Terms
                                                                                                                Terms




                                                 Thank you
                                                       you for letting
                                                                letting us
                                                                        us be a
                                                                              a part
                                                                                part of your
                                                                                        your care,
                                                                                             care,
                                          The
                                          The FLORIDA
                                              FLORIDA ANESTHESIA
                                                      ANESTHESIA MEDICALMEDICAL SERVICES 1,     1, PA
                                                                                                   PA Team
                                                                                                      Team



                                                                          sir
                 To unsubscribe click here.




    hfips://mail .google.com/mail/u/07ik=438fcf5efl&view=pt&search=all&permmsgid=msg-f%3A1702749875368510380&simpl=msg-f%3A1702749875368510380
    hfips://mail .google.com/mail/u/07ik=438fcf5efl&view=pt&search=all&permmsgid=msg-f%3A1702749875368510380&simpl=msg-f%3A1702749875368510380    2/2
                                                                                                                                                  2/2
8/3/2021
8/3/2021 8:49 AM
              AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 9
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 10 of 24 PageID  13
                                                                                  Composite Exhibit "B"
                                                                                                     Composite
                                                                                                    "B"




             Today's Date: June 23, 2021
             Today's                2021

             Collector's Name: FLORIDA ANESTHESIA MEDICAL SERVICES 1,
                                                                   1, PA
             Collector's Address :P.O. Box 740712
                                  Cincinnati, OH 45263-0712
             RE: Account of Frederick Cropper
                                      Cropper
             Account #
                                DEBT COLLECTION VALIDATION LETTER
             Dear Collector,
             I am
               am writing
                  writing in response
                             response to your
                                         your letter or phone call dated on
                                                     or phone            on or
                                                                            or about June 16, 2021.


             I do not believe that I owe
                                     owe this debt or
                                                   or what you
                                                           you say
                                                               say I owe
                                                                     owe and I refuse to pay
                                                                                         pay said debt.
             Pursuant to the Fair Debt Collection Practices Act, Section 809(b),
                                                                         809(b), Validating
                                                                                 Validating
             Debts:

                           "If the consumer
                                   consumer notifies the debt collector in writing
                                                                               writing within the thirty-day
                                                                                                   thirty-day
                           period described in subsection (a)
                           period                             (a) that the  debt, or any portion
                                                                                  or any portion   thereof, is
                           disputed,
                           disputed, or
                                      or that the consumer   requests the name
                                                  consumer requests       name and address of the original
                                                                                                     original
                           creditor, the debt collector shall cease
                                                              cease collection of the debt, or
                                                                                            or any
                                                                                               any disputed
                                                                                                     disputed
                           portion thereof, until the debt collector obtains verification of the debt or
                           portion                                                                          or
                           any
                           any copy
                                copy of a   judgment, or
                                          a judgment,          name and address of the original
                                                       or the name                         original creditor,
                           and aa copy
                                  copy of such verification or     judgment, or
                                                                or judgment,      name and address of the
                                                                               or name

                           original
                           original creditor, is mailed to the consumer
                                                               consumer by by the debt collector."
                                                                                       collector."

                           (emphasis
                           (emphasis added)
                                     added)
             I respectfully request that you
               respectfully request      you provide
                                             provide me
                                                     me with the following:
                                                                 following:
                           1.
                           1. the amount of the debt;

                           2. the name
                                  name of the creditor to whom the debt is owed;
                           3. verification or
                                           or copy
                                              copy of any judgment (if
                                                      any judgment (if applicable);
                                                                       applicable);
                           4. proof
                              proof that you
                                         you are                              FLORIDA;
                                             are licensed to collect debts in FLORIDA;


                           5. proof
                              proof of the last payment
                                                payment made on
                                                             on the account.




8/3/2021 8:49 AM Electronically
8/3/2021         Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 10
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 11 of 24 PageID 14




             I am
               am asserting
                   asserting my  rights under the federal and state Fair Debt Collection Practices Acts
                             my rights
             and the Fair Credit Reporting
                                 Reporting Act, including
                                                including these rights:
                                                                rights:
                    •
                    •
                        Because I have disputed
                                         disputed this debt in writing
                                                               writing within 30 days
                                                                                 days of receipt    your
                                                                                         receipt of your
                        initial notice,
                                notice, you
                                        you must obtain verification of the debt or   or a copy of the
                                                                                         a copy

                        judgment against
                        judgment           me and mail these items to me
                                   against me                         me at your expense.
                                                                            your expense.

                    •
                    •
                        You cannot add interest or
                                                or fees except               by the original
                                                        except those allowed by              contract or
                                                                                    original contract or
                        state law.

                    •
                    •
                        Any
                        Any attempt
                            attempt to collect this debt without validating
                                                                 validating it violates the FDCPA.
             Also be advised that I am  keeping accurate records of all correspondence
                                     am keeping                         correspondence from you
                                                                                             you and
             your
             your company,
                   company, including   recording all phone
                              including recording     phone calls, and I will not
                                                                               not hesitate to report
                                                                                               report
             violations of the law to my
                                      my State Attorney
                                                Attorney General, the Federal Trade Commission and
             the Better Business Bureau.

                    disputed this debt. Therefore, until it is validated, your
             I have disputed                                              your information concerning
                                                                                             concerning this
             debt is assumed to be inaccurate. Accordingly,
                                                    Accordingly, if you
                                                                    you have already   reported this debt to
                                                                              already reported
             any
              any credit-reporting
                  credit-reporting agency
                                     agency (CRA)
                                             (CRA) oror Credit Bureau (CB),          you must immediately
                                                                        (CB), then you         immediately
             inform them of my  my dispute
                                     dispute with this debt. Reporting
                                                             Reporting information that you you know to be
             inaccurate or
                         or failing
                            failing to report
                                       report information correctly
                                                          correctly violates the Fair Credit Reporting
                                                                                              Reporting Act
             §§ 1681s-2.
                1681s-2. Should youyou pursue
                                        pursue a                     validating this debt, I will inform the
                                                  judgment without validating
                                                a judgment

             judge and request
             judge       request that the case
                                            case be dismissed based on    your failure to comply
                                                                       on your             comply with the
             FDCPA.

             Finally,
             Finally, if you
                         you do not
                                  not own
                                      own this debt, I demand that youyou immediately
                                                                          immediately send aa copy
                                                                                                copy of this
             dispute
             dispute letter to the original
                                   original creditor so
                                                     so they
                                                        they are
                                                             are also aware
                                                                      aware that I dispute
                                                                                   dispute the debt.
             I have retained Yuli
                             Yuli Kotler, Esq.
                                           Esq. to represent
                                                   represent me
                                                             me with regard
                                                                       regard to my
                                                                                 my debts generally,
                                                                                           generally,
             including
             including the debt you
                                you are
                                    are attempting
                                        attempting to collect. He can                P.O Box 22411,
                                                                   can be reached at P.0

             St.Petersburg,
             St.Petersburg, FL 33742. All further questions,
                                                       questions, settlement offers, inquiries,
                                                                                      inquiries, and
             communications should be directed to my  attorney. PLEASE STOP COMMUNICATING
                                                   my attorney.
             WITH ME.


             Sincerely,
             Sincerely, Frederick Anthony
                                  Anthony Cropper
                                          Cropper
             Address: 7133 Bucks Ford Dr
                        Riverview, FL 33578




8/3/2021
8/3/2021 8:49 AM Electronically Filed: Hillsborough County/13th Judicial
                                                                Judicial Circuit Page 11
                                                                                      11
    8/1/2021
    8/1/2021   Case 8:21-cv-02161-KKM-AAS Document
                                              USPS    1-1- USPS
                                                   .com®
                                              USPS.corn®     Filed
                                                           USPS     09/10/21
                                                                Tracking®
                                                                Tracking® Results
                                                                          Results Page 12 of 24 PageID 15
                                                                                         -




                                                                                                        FAQs >
       USPS Tracking®
            Tracking®

                                                            Track Another Package +
                                                                                  +




                                                                                                      Remove X
       Tracking Number: 9407111898765809317866
       Tracking

                 was delivered at 10:51
       Your item was              10:51 am
                                        am on
                                           on June 30,
                                                   30, 2021
                                                       2021 in CINCINNATI,
                                                               CINCINNATI, OH
                                                                           OH 45274.
                                                                              45274.




               Delivered
                2021 at 10:51
       June 30, 2021    10:51 am
                              am
                                                                                                             t1
                                                                                                             -n
                                                                                                             CD
                                                                                                             CD
       CINCINNATI,
       CINCINNATI, OH 45274                                                                                  0_
                                                                                                             0
                                                                                                             0-
                                                                                                             a)
                                                                                                             a)
                                                                                                             C)
       Get Updates \/
           Updates \/



           Text & Email Updates


           Tracking
           Tracking History
                    H istory



           Product
           Product Information
                   Information




                                                                          See Less ""




                                         Can't find what you're
                                                         you're looking
                                                                looking for?
                                 Go to our
                                       our FAQs section to find answers
                                                                answers to your
                                                                           your tracking
                                                                                tracking questions.
                                                                                         questions.



    https://tools.usps.com/go/TrackConfirmAction?qtc
    https://tools.usps.corn/go/TrackConfirrnAction?qtc thabels1=9407111898765809317866                            1/2
                                                                                                                  1/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 12
    8/1/2021
    8/1/2021   Case 8:21-cv-02161-KKM-AAS Document   1-1- USPS
                                              USPS.com®     Filed
                                                          USPS     09/10/21
                                                               Tracking®
                                                               Tracking® Results
                                                                         Results Page 13 of 24 PageID 16
                                                                                       -




                                                                              FAQs




                                                                                                           t1
                                                                                                            -n
                                                                                                            CD
                                                                                                           CD
                                                                                                            CD
                                                                                                           (D
                                                                                                            CD_
                                                                                                           a-
                                                                                                           o-
                                                                                                           a)
                                                                                                           C)




    https://tools.usps.com/go/TrackConfirmAction?qtc
    https://tools.usps.com/go/TrackConfirmAction?qtc thabels1=9407111898765809317866                            2/2
                                                                                                                2/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 13
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 14 of 24 PageID 17




             Today's Date: June 23, 2021
             Today's                2021

             Collector's Name: TEAMHEALTH
             Collector's Address :3231 NORTH STAR CIRCLE
                                 :3231 NORTH

                                  LOUISVILLE, TN 37777-5059
             RE: Account of Frederick Cropper
                                      Cropper
             Account #
                                DEBT COLLECTION VALIDATION LETTER
             Dear Collector,
             I am
               am writing
                  writing in response
                             response to your
                                         your letter or phone call dated on
                                                     or phone            on or
                                                                            or about June 21, 2021.


             I do not believe that I owe
                                     owe this debt or
                                                   or what you
                                                           you say
                                                               say I owe
                                                                     owe and I refuse to pay
                                                                                         pay said debt.
             Pursuant to the Fair Debt Collection Practices Act, Section 809(b),
                                                                         809(b), Validating
                                                                                 Validating
             Debts:
                           "If the consumer
                                   consumer notifies the debt collector in writing
                                                                               writing within the thirty-day
                                                                                                   thirty-day
                           period described in subsection (a)
                           period                             (a) that the  debt, or any portion
                                                                                  or any portion   thereof, is
                           disputed,
                           disputed, or
                                      or that the consumer   requests the name
                                                  consumer requests       name and address of the original
                                                                                                     original
                           creditor, the debt collector shall cease
                                                              cease collection of the debt, or
                                                                                            or any
                                                                                               any disputed
                                                                                                     disputed
                           portion thereof, until the debt collector obtains verification of the debt or
                           portion                                                                          or
                           any
                           any copy
                                copy of a   judgment, or
                                          a judgment,          name and address of the original
                                                       or the name                         original creditor,
                           and aa copy
                                  copy of such verification or     judgment, or
                                                                or judgment,      name and address of the
                                                                               or name

                           original
                           original creditor, is mailed to the consumer
                                                               consumer by by the debt collector."
                           (emphasis
                           (emphasis added)
                                     added)
             I respectfully request that you
               respectfully request      you provide
                                             provide me
                                                     me with the following:
                                                                 following:
                           1.
                           1. the amount of the debt;

                           2. the name
                                  name of the creditor to whom the debt is owed;
                           3. verification or
                                           or copy
                                              copy of any judgment (if
                                                      any judgment (if applicable);
                                                                       applicable);
                           4. proof
                              proof that you
                                         you are                              FLORIDA;
                                             are licensed to collect debts in FLORIDA;


                           5. proof
                              proof of the last payment
                                                payment made on
                                                             on the account.




8/3/2021 8:49 AM Electronically Filed: Hillsborough County/13th Judicial
8/3/2021                                                        Judicial Circuit Page 14
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 15 of 24 PageID 18




             I am
               am asserting
                   asserting my  rights under the federal and state Fair Debt Collection Practices Acts
                             my rights
             and the Fair Credit Reporting
                                 Reporting Act, including
                                                including these rights:
                                                                rights:
                    •
                    •
                        Because I have disputed
                                         disputed this debt in writing
                                                               writing within 30 days
                                                                                 days of receipt    your
                                                                                         receipt of your
                        initial notice,
                                notice, you
                                        you must obtain verification of the debt or   or a copy of the
                                                                                         a copy

                        judgment against
                        judgment           me and mail these items to me
                                   against me                         me at your expense.
                                                                            your expense.

                    •
                    •
                        You cannot add interest or
                                                or fees except               by the original
                                                        except those allowed by              contract or
                                                                                    original contract or
                        state law.

                    •
                    •
                        Any
                        Any attempt
                            attempt to collect this debt without validating
                                                                 validating it violates the FDCPA.
             Also be advised that I am  keeping accurate records of all correspondence
                                     am keeping                         correspondence from you
                                                                                             you and
             your
             your company,
                   company, including   recording all phone
                              including recording     phone calls, and I will not
                                                                               not hesitate to report
                                                                                               report
             violations of the law to my
                                      my State Attorney
                                                Attorney General, the Federal Trade Commission and
             the Better Business Bureau.

                    disputed this debt. Therefore, until it is validated, your
             I have disputed                                              your information concerning
                                                                                             concerning this
             debt is assumed to be inaccurate. Accordingly,
                                                    Accordingly, if you
                                                                    you have already   reported this debt to
                                                                              already reported
             any
              any credit-reporting
                  credit-reporting agency
                                     agency (CRA)
                                             (CRA) oror Credit Bureau (CB),          you must immediately
                                                                        (CB), then you         immediately
             inform them of my  my dispute
                                     dispute with this debt. Reporting
                                                             Reporting information that you you know to be
             inaccurate or
                         or failing
                            failing to report
                                       report information correctly
                                                          correctly violates the Fair Credit Reporting
                                                                                              Reporting Act
             §§ 1681s-2.
                1681s-2. Should youyou pursue
                                        pursue a                     validating this debt, I will inform the
                                                  judgment without validating
                                                a judgment

             judge and request
             judge       request that the case
                                            case be dismissed based on    your failure to comply
                                                                       on your             comply with the
             FDCPA.

             Finally,
             Finally, if you
                         you do not
                                  not own
                                      own this debt, I demand that youyou immediately
                                                                          immediately send aa copy
                                                                                                copy of this
             dispute
             dispute letter to the original
                                   original creditor so
                                                     so they
                                                        they are
                                                             are also aware
                                                                      aware that I dispute
                                                                                   dispute the debt.
             I have retained Yuli
                             Yuli Kotler, Esq.
                                           Esq. to represent
                                                   represent me
                                                             me with regard
                                                                       regard to my
                                                                                 my debts generally,
                                                                                           generally,
             including
             including the debt you
                                you are
                                    are attempting
                                        attempting to collect. He can                P.O Box 22411,
                                                                   can be reached at P.0

             St.Petersburg,
             St.Petersburg, FL 33742. All further questions,
                                                       questions, settlement offers, inquiries,
                                                                                      inquiries, and
             communications should be directed to my  attorney. PLEASE STOP COMMUNICATING
                                                   my attorney.
             WITH ME.


             Sincerely,
             Sincerely, Frederick Anthony
                                  Anthony Cropper
                                          Cropper
             Address: 7133 Bucks Ford Dr
                        Riverview, FL 33578




8/3/2021
8/3/2021 8:49 AM Electronically Filed: Hillsborough County/13th Judicial
                                                                Judicial Circuit Page 15
    7/12/2021   Case 8:21-cv-02161-KKM-AAS Document   1-1- USPS
                                               USPS .come   Filed   09/10/21
                                                                Tracking® Results Page 16 of 24 PageID 19



                                                                                                       FAQs >
       USPS Tracking®

                                                          Track Another Package +




                                                                                                     Remove X
       Tracking Number: 9407111898765809151781

       Your item was delivered to the front desk, reception area, or mail room at 1:34 pm on July 2, 2021
       in LOUISVILLE, TN 37777.




                Delivered, Front Desk/Reception/Mail Room                                                   t1
                                                                                                            CD
       July 2, 2021 at 1:34 pm                                                                              0
       LOUISVILLE, TN 37777                                                                                 a)
                                                                                                            C)


       Get Updates \/




           Text & Email Updates


           Tracking History


           Product Information



                                                                         See Less "




                                         Can't find what you're looking for?
                                Go to our FAQs section to find answers to your tracking questions.


    https://tools.usps.com/go/TrackConfirmAction?qtc thabels1=9407111898765809151781                             1/2
8/3/2021 8:49 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
    7/12/2021
    7/12/2021   Case 8:21-cv-02161-KKM-AAS Document  1-1- USPS
                                               USPS.com®
                                               USPS.come   Filed   09/10/21
                                                               Tracking®
                                                               Tracking® Results Page 17 of 24 PageID 20
                                                                         Results       -




                                                                              FAQs




                                                                                                           t1
                                                                                                            -n
                                                                                                            CD
                                                                                                           CD
                                                                                                            CD
                                                                                                           (D
                                                                                                            CD_
                                                                                                           a-
                                                                                                           o-
                                                                                                           a)
                                                                                                           C)




    https://tools.usps.com/go/TrackConfirmAction?qtc thabels1=9407111898765809151781
    https://tools.usps.com/go/TrackConfirmAction?qtc thabels1=9407111898765809151781                            2/2
                                                                                                                2/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 17
    7/4/2021
    7/4/2021   Case 8:21-cv-02161-KKM-AAS Document       1-1HereFiled
                                           Gmail - Fwd: We're
                                                        We're       Help09/10/21
                                                                 to Help
                                                                 to  -   - $442.20       Page 18 of 24 PageIDExhibit
                                                                           $442.20 Discount -
                                                                                                              21 "C"
                                                                                                             Exhibit "C"




      fri Gmail
      PIN &nail

      Fwd: We're Here to Help
                         Help - $442.20 Discount-




      1
      1 message
        message




                From: "FLORIDA ANESTHESIA MEDICAL SERVICES 1,    1, PA" <billing@pay.teamhealth.com>
                                                                        <billing@pay.teamhealth.com>
                Date: July
                      July 4, 2021
                              2021 at 8:45:21
                                      8:45:21 AM  EDT
                To: FCROPPER@verizon.net
                    FCROPPER@verizon.net
                Subject:                 Help - $442.20 Discount
                Subject: We're Here to Help         -




                                                        TEAMHealth.
                                                          Bill ID: 1383 - 1724 - 8153
                                                                              -        -




                                                        Account Number:
                                                         Bill Past Due: Jun 29, 2021
                                                                                   2021
                                                                   Hi
                                                                   Hi Frederick,
                                                                      Frederick,
                        We want
                           want to inform you
                                           you that your
                                                    your bill from
                                                              from FLORIDA ANESTHESIA MEDICAL SERVICES     SERVICES 1, 1, PA
                                     is now
                                        now overdue, and you
                                                          you have a  a remaining
                                                                        remaining balance on  on your
                                                                                                  your account.
                         We know resolving
                                  resolving medical expenses
                                                      expenses is hard.   That's why
                                                                    hard. Thafs  why we've given
                                                                                              given you
                                                                                                     you a          to help
                                                                                                         a discount to help
                                        cover
                                        cover your
                                              your balance.   You can
                                                   balance. You   can view your
                                                                            your bill details    learn more.
                                                                                      details to learn more.


                       4c3                                  Total bill amount
                                                            Total
                                                            Discount applied
                                                                     applied
                                                                                                             $1,474.00
                                                                                                             (-$442.20)
                                                                                                             (-$442.20)
                                                             Payment  total
                                                             Payment total                                   $1,031.80

                                                                          View bill




                      cz•
                      qa)
                                  Need help
                                       help with your


                                  answer
                                  answer any
                                                 your bill?

                                  We're available Monday-Friday from 8AM to 8PM, Saturday
                                                  Monday-Friday from
                                          any questions
                                              questions you
                                                        you have about your
                                                                                              from 10AM
                                                                                  Saturday from
                                                                       your account, right
                                                                                                   10AM to 3PM
                                                                                           from your
                                                                                     right from
                                                                                                           3PM EDT to
                                                                                                 your browser.
                                  Chat with us
                                            us




                                   About                                 Privacy
                                                                         Privacy                                 Terms




    https://mail
    https://mail .google.com/mail/u/071k=438fcf5efl&view=pt&search=all&permthid=thread-f%3A1704359760535466159&simpl=msg-f%3A1704359760535466159
                 .google.com/mail/u/071k=438fcf5efl&view=pt&search=all&permthid=thread-f%3A1704359760535466159&simpl=msg-f%3A1704359760535466159   1/2
                                                                                                                                                   1/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 18
    7/4/2021
    7/4/2021   Case 8:21-cv-02161-KKM-AAS Document       1-1HereFiled
                                           Gmail - Fwd: We're
                                                        We're       Help09/10/21
                                                                 to Help
                                                                 to  -   - $442.20       Page 19 of 24 PageID 22
                                                                           $442.20 Discount -




                                                Thank
                                                Thank you
                                                      you for
                                                          for letting
                                                              letting us
                                                                      us be a
                                                                            a part
                                                                              part of your care,
                                                                                      your care,
                                         The
                                         The FLORIDA ANESTHESIA
                                                     ANESTHESIA MEDICAL
                                                                      MEDICAL SERVICES
                                                                                SERVICES 1,   1, PA Team
                                                                                                    Team




                To unsubscribe click here.
                                     here.




    https://mail
    https://mail .google.com/mail/u/071k=438fc15efl&view=pt&search=all&permthid=thread-f%3A1704359760535466159&simpl=msg-f%3A1704359760535466159
                 .google.com/mail/u/071k=438fc15efl&view=pt&search=all&permthid=thread-f%3A1704359760535466159&simpl=msg-f%3A1704359760535466159   2/2
                                                                                                                                                   2/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 19
    7/12/2021
    7/12/2021   Case 8:21-cv-02161-KKM-AAS Document
                                            Gmail - Fwd: 1-1 Here
                                                    Fwd: We're Filed Help09/10/21
                                                                  to Help
                                                                  to   -
                                                                                         Page 20 of 24 PageIDExhibit
                                                                          - $442.20 Discount
                                                                                    Discount-
                                                                                                              23 "D" "D"




      frii Gmail
      fr   &nail

      Fwd: We're Here to Help
                         Help - $442.20 Discount
                                               -




                 From: "FLORIDA ANESTHESIA MEDICAL SERVICES 1,    1, PA" <billing@pay.teamhealth.com>
                                                                         <billing@pay.teamhealth.com>
                 Date: July
                       July 9, 2021
                               2021 at 6:34:55 PM  EDT
                 To: FCROPPER@verizon.net
                     FCROPPER@verizon.net
                 Subject:                 Help - $442.20 Discount
                 Subject: We're Here to Help       -




                                                          TEAMHealth.
                                                          Bill ID:
                                                                 ID: 8927 - 1132 - 5752
                                                                               -       -




                                                        Account Number:
                                                         Bill Past Due: Jun 29, 20212021
                                                                    Hi Frederick,
                                                                       Frederick,
                        We want
                           want to inform you
                                           you that your
                                                    your bill from
                                                              from FLORIDA ANESTHESIA MEDICAL SERVICES      SERVICES 1, 1, PA
                                     is now
                                        now overdue, and you
                                                          you have a   a remaining
                                                                         remaining balance on  on your
                                                                                                   your account.
                         We know resolving
                                  resolving medical expenses
                                                      expenses is hard.    That's why
                                                                     hard. Thafs  why we've given
                                                                                               given you
                                                                                                      you a          to help
                                                                                                          a discount to help
                                        cover
                                        cover your
                                              your balance.   You can
                                                   balance. You    can view your
                                                                             your bill details
                                                                                       details to learn
                                                                                                  learn more.
                                                                                                        more.

                                                              Total bill amount                             $1,474.00
                                                              Discount applied
                                                                       applied                              (-$442.20)
                                                                                                            (-$442.20)
                                                               Payment  total
                                                               Payment total                                $1,031.80

                                                                           View bill




                                  Need help
                                       help with your
                                                 your bill?
                      mai
                                  We're available Monday-Friday from 8AM to 8PM,
                                                  Monday-Friday from        8PM, Saturday    from 10AM
                                                                                  Saturday from   10AM to 3PM
                                                                                                           3PM EDT
                                  to answer
                                     answer any
                                            any questions
                                                questions you
                                                          you have about your
                                                                         your account,
                                                                              account, right from your
                                                                                       right from your browser.
                                                                                                       browser.
                                  Chat with us
                                            us




                                   About                                   Privacy
                                                                           Privacy                              Terms




                                                       Thank you
                                                             you for letting
                                                                     letting us
                                                                             us be a
                                                                                   a part
                                                                                     part of your care,
                                                                                             your care,

    https://mail
    https://mail .google.com/mail/u/07ik=438fcf5ef1&view=pt&search=all&permmsgid=msg-f%3A1704849642910922007&simpl=msg-f%3A1704849642910922007
                 .google.com/mail/u/07ik=438fcf5efl&view=pt&search=all&permmsgid=msg-f%3A1704849642910922007&simpl=msg-f%3A1704849642910922007   1/2
                                                                                                                                                 1/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 20
    7/12/2021
    7/12/2021   Case 8:21-cv-02161-KKM-AAS Document      1-1 Here
                                            Gmail - Fwd: We're Filed Help09/10/21
                                                                  to Help
                                                                  to -    - $442.20      Page 21 of 24 PageID 24
                                                                            $442.20 Discount
                                                                                    Discount
                                                                                           -




                                         The FLORIDA ANESTHESIA MEDICAL SERVICES 1,
                                                                                 1, PA Team




                 To unsubscribe click




     hups://mail.google.com/mail/u/0?ik=438fcf5efl&view=pt&search=a11&permmsgid=msg-f%3A1704849642910922007&simpl=msg-f%3A1704849642910922007
     hups://mail.google.com/mail/u/0?ik=438fcf5efl&view=pt&search=a11&permmsgid=msg-f%3A1704849642910922007&simpl=msg-f%3A1704849642910922007   2/2
                                                                                                                                                2/2
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 21
                                                                                      21
           Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 22 of 24 PageID 25 "E"
                                                                                     Exhibit
                                                                                     Exhibit "E"

                PU
                PO BOX 639468
                PO BUX 639468
                              45263-9468
                CINCINNATI,OH 45263-9468
                CINCINNATI,OH                                                                         PATIENT STATEMENT
                                                                                                      PATIENT    STATEMENT
                                                                                                                    STATEMENT DATE
                                                                                                     ACCOUNTNUMBER STATEMENT  DATE

                                                                                                                             07/12/21,;
                                                                                                                             07/12/21




                                                                                                                        1
                                                                                                                        1
                                                                                                    CHECK NUMBER
                                                                                                    CHECK NUMBER          AMOUNT
                                                                                                                   PAYMENTAMOUNT
                                                                                                                            PAYMENT
                                                                      FOR
                                                                      FOR PROPERPOSTING
                                                                         PROPER   POSTING
                                                                      PLEASE
                                                                      PLEASE WRITEIN CHECK 101
                                                                            WRITE IN CHECK    *
                                                                      NUMBER
                                                                      NUMBER AND AMOUNTPAID
                                                                            AND AMOUNT PAID


                                                                            PLEASE
                                                                            PLEASE WRITEYOURACCOUNT
                                                                                 WRI FE YOUR          NUMBERON YOURCHECK
                                                                                                           NUMBER ON YOUR CHECK
                                                                            MAKE PAYABLEIN U SACCOUNT
                                                                           MAKE PAYABLE IN U S DOLLARS
                                                                                               DOLLARS TO   TO
                FREDERICK
                FREDERICK CROPPER
                           CROPPER
                7113
                7113 BUCKS
                     BUCKS FORD
                            FORD DR
                                 DR
                RIVERVIEW FL 33578
                              33578                                                      FLORIDA ANESTHESIA MEDICAL SER
                                                                                                                    SER
                                                                                         PO
                                                                                         PO BOX 639468
                                                                                                639468
                                                                                         CINCINNATI,OH 45263-9468
                                                                                         CINCINNATI,OH 45263-9468
        _




       !,ATIFNT NAME
          IirNTNAME          FREDERICK CROPPER
                                                                                                                 SIDE OFCARD,
                                                                                                           PAYBY CREDIT
                                                                                                        TO OTHER              COMPLETE
                                                                                                                        THIS STATEMENT
                                                                                                        TO PAY BY CREDIT CARD, COMPLETE
                                                                                              AND SIGN THE
                                                                                              AND SIGN THE OTHER SIDE OF THIS STATEMENT
                                             TAMPA GENERAL HOSPITAL
      PHYSICIAN
      PHYSICIAN SERVICES
                 SERVICES RENDERED
                          RENDERED AT;
                                                                                     (
                                     AT:                                                                          XX-XXXXXXX
                                                                                                                  XX-XXXXXXX
       .YMENTS
         YMENTS AND
                 AND INSURANCEINFORMATION
                               INFORMATION MAILEDSEVEN
                        INSURANCE                 SEVEN DAYS
                                               MAILED       DAYS
                                                                                          TAXPAYER ID:
                                                                                                   0:
        11ORTO
       ,11OR TO THE
                THE ABOVE STATEMENT
                          STATEMENT DATE
                       ABOVE        DATE MAY NOT YET APPEAR
                                             MAY NOT YET APPEAR
                                                                                     (B(BILLING
                                                                                        -ILLINGINQUIRIES
                                                                                                NainIES
                                                                                                              877-307-4554
                                                                                                              877-307-4554

                    OPERATION: MONDAY - FRIDAY 8AM
           HOURS OF OPERATION:                 8AM TO 8PM
                                                      8PM &
                                                         -


                                                                      10AM TO 3PM ET
                                                           & SATURDAY LOAM
           PROVIDE INSURANCE
           PROVIDE INSURANCE INFO                       AT WWW.TEAMHEALTH.COM/BILLING
                             INFO OR PAY BY CREDIT CARD AT  WWW.TEAMHEALTH.COM/BILLING

        TEIIIINVOMEt     DX/CPTCNM         DESCRIPTION                                 PROVIDER                  CHARGES         mmiamixmlon
         03 30 21     99251                CONSULTATION,INPATIENT INTERMEDIATE                                     528.00
                                                                                                                   -IGU.WW1
         284523647G89.18
         284523647G89.18                   VLADUTU MD,LUMINITA
                                                   MD,LUMINITA I / GOMEZ
                                                               I / GOMEZ PA,KRISTINE
                                                                         PA,KRISTINE N
                                                                                     N
         03/31/21
         03/31/21     99232
                      99232                SUBSEQUENT HOSPITAL CARE - 99232
                                           SUBSEQUENT                 99232     -

                                                                                                                   473.00'
                                                                                                                   473.00
         284523647G89.18
         284523647G89.18                   VLADUTU MD,LUMINITA
                                                   MD,LUMINITA I / GOMEZ
                                                               I / GOMEZ PA,KRISTINE
                                                                         PA,KRISTINE N
                                                                                     N
         04/24/21
         04/24/21                          FORM LETTER SENT                                                                           0.00
                                                                                                                                      0.00
         284523647
         284523647
         04/01/21
         04/01/21     99232
                      99232                SUBSEQUENT
                                           SUBSEQUENT HOSPITAL CARE - 99232
                                                                       99232    -

                                                                                                                   473.00
                                                                                                                   473.00
         284523648G89.18
         284523648G89.18                    PURI MD,SUVIKRAM C
                                            PURI MD,SUVIKRAM   / OLIVEROS
                                                             C /           ARNP,EUGENIO
                                                                 OLIVEROS ARNP,EUGENIO
         04/24/21
         04/24/21                          FORM LETTER SENT
                                                       SENT                                                                           0.00
                                                                                                                                      0.00
         284523648
         284523648




                                             PHYSICIANCHARGESARE NOTINCLUDEDIN THE FACILITYBILL..
                                                                                           BILL.
                                             PHYSICIAN CHARGES ARE NOT INCLUDED IN THE FACILITY


       ACCOUNTNUMBER                               STATEMENTDATE:
                                                    STATEMENT DATE:   07/12/21
                                                                      07/12/21     (M/
                                                                                  (JUJ )  ) TOTAL
                                                                                             TOTAL NOW DliE
                                                                                                       DUE                  0.    1474.0
                                                                                                                                  1474.0

            This
            This has
                 has been filed with
                     been filed with WorkmansComp   and we
                                     Workmans' Comp and we are
                                                           are pending
                                                               pending a
                                                                       a response
                                                                         response
                     carrier.
                 the carrier.
            from the




8/3/2021 8:49
8/3/2021 8:49 AM
              AM       Electronically Filed:
                                      Filed: Hillsborough
                                             Hillsborough County/13th
                                                          County/13th Judicial
                                                                      Judicial Circuit
                                                                               Circuit Page
                                                                                       Page 22
                                                                                            22
                                                                                   Composite
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 23 of 24 PageID  26Exhibit "F"
                                                                                   Composite       "F"
                            12:03
                            12:03                                .1    (m),




                                                   +1
                                                   +1 (833)
                                                      (833) 217-8326

                            Reply
                            Reply "STOP" to
                                         to unsubscribe.

                                                    Tuesday
                                                    Tuesday 12:30 PM

                            Your anesthesiology
                                 anesthesiology physician
                                                  physician bill
                            from your
                                 your visit to TAMPA GENERAL
                            HOSPITAL is due today.
                                               today.

                            We know resolving medical expenses
                                                        expenses
                            is hard, so
                                     so we've given you
                                                    you a
                                                        a discount
                            to help cover
                                    cover your
                                          your balance.

                            Click here to view: https://
                                                https://
                            pay.teamhealth.com/1/
                            pay.teamneaitn.com/l/
                            952443294557/

                            Reply "STOP" to unsubscribe.

                                                     Today
                                                     Today 10:30 AM


                            Your anesthesiology
                                 anesthesiology physician
                                                 physician bill
                            from your
                                 your visit to TAMPA GENERAL
                            HOSPITAL is now
                                          now past
                                               past due.

                            We know resolving
                                       resolving medical expenses
                                                         expenses
                            is hard, so
                                     so we've given you
                                                    you aa discount

                            to help cover
                                    cover your
                                           your balance.

                            Click here to view: ,ittps://
                                                https://
                            pay.teamhealth.com/1/
                            pay.teamhealth.com/j/
                            998548983334/

                            Reply
                            Reply "STOP" to unsubscribe.


                                           c Text Message
                           *               siPay
                                                      r-
                                                      r-

                                                                            g        O
8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 23
            Case 8:21-cv-02161-KKM-AAS Document 1-1 Filed 09/10/21 Page 24 of 24 PageID 27
                             2:02                                .1
                                                                 .1 LT
                                                                    LTEE (W'




                                                   +1
                                                   +1 (833)
                                                      (833) 217-8326



                            Reply
                            Reply "STOP" to unsubscribe.

                                                    Monday 10:30 AM
                                                    Monday


                            Your anesthesiology
                                 anesthesiology physician
                                                 physician bill
                            from your
                                 your visit to TAMPA GENERAL
                            HOSPITAL is now
                                         now past due.



                            We know resolving medical
                                                 medical expenses
                                                         expenses
                            is hard,
                               hard, so
                                     so we've given
                                              given you discount
                                                    you  a
                                                         a

                            to help
                               help cover
                                     cover your
                                           your balance.

                            Click here to view: naps://
                                                 ittps://
                            pay.teamhealth.com/1/
                            pay.teamhealth.com/j/
                            998548983334/

                            Reply
                            Reply "STOP" to unsubscribe.

                                                     Today
                                                     Today   tn-)
                                                             1:"    1-) r




                            Your anesthesiology
                                 anesthesiology physician
                                                 physician bill
                            from your
                                 your visit to TAMPA GENERAL
                            HOSPITAL is now
                                          now past due.



                            We know resolving medical expenses
                                                        expenses
                            is hard, so
                                     so we've given you
                                                    you a
                                                        a discount
                            to help
                               help cover
                                    cover your
                                          your balance.

                            Click here to view: ilttps://
                                                nttps://
                            pay.teamhealth.com/1/452973613496/

                            Reply
                            Reply "STOP" to unsubscribe.


                                          N
                                          c ext Message
                                             Text

                                                      r-
                           *               iiPay
                                           t Pay
                                                      r-
                                                                            e



8/3/2021
8/3/2021 8:49 AM Electronically
                 Electronically Filed: Hillsborough
                                       Hillsborough County/13th Judicial Circuit Page
                                                    County/13th Judicial         Page 24
